Exhibit 10.4

AMENDED AND RESTATED OPERATING EXPENSE RESPONSIBILITY AGREEMENT

This Amended and Restated Operating Expense Responsibility Agreement, entered
into on the date set forth below, is by and among TriLinc Global, LLC, a
Delaware limited liability company (“Sponsor”), TriLinc Advisors, LLC, a
Delaware limited liability company (“Advisor”), and TriLinc Global Impact Fund,
LLC, a Delaware limited liability company (“Fund” and together with the Sponsor
and the Advisor, the “Parties”).

WHEREAS, the Parties entered into the Expense Responsibility Agreement
(“Original Expense Agreement”) on July 22, 2013, effective as of June 11, 2013,
pursuant to which the Sponsor agreed to be responsible for the incurrence and
payment of the Company’s cumulative operating costs previously paid to up to and
including June 11, 2013;

WHEREAS, the Sponsor has agreed to be responsible for the incurrence and payment
of the Fund’s cumulative operating costs paid through and including June 11,
2013, as well as additional operating costs due for services incurred from
June 12, 2013 through December 31, 2013 (collectively as set forth in Exhibit A
hereto and referred to as “Fund Expenses”); and

WHEREAS, the Parties have agreed to amend and restate the Original Expense
Agreement to provide for such payments.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1. Expense Responsibility for Fund Expenses. The Sponsor shall pay the Fund
Expenses and will not seek reimbursement of the Fund Expenses until the Fund has
raised at least $200 million of gross proceeds (the “Gross Proceeds Hurdle”) in
the Company’s public offering of units of its limited liability company interest
pursuant to the Registration Statement on Form S-1 (File No. 333-185676), as
declared effective by the Securities and Exchange Commission on February 25,
2013. To the extent the Fund is not successful in satisfying the Gross Proceeds
Hurdle, no amount will be payable by the Fund for reimbursement to the Sponsor
of the Fund Expenses.

 

2. Entire Agreement. This Agreement sets forth the entire agreement of the
Parties with respect to the matters contained herein and no prior or
contemporaneous agreement or understanding pertaining to any such matter shall
be effective for any purpose.

 

3. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without regard to
its principles of conflicts of laws.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on March 5, 2014

 

TRILINC GLOBAL, LLC By:  

 

Name:   Title:   TRILINC ADVISORS, LLC By:  

 

Name:   Title:   TRILINC GLOBAL IMPACT FUND, LLC By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Attachment A

Schedule of Services Incurred by TriLinc Global Impact Fund, LLC through
December 31, 2013

 

Vendor

  

Description of Services

   Amount   AccuConference    Communications    $ 1,610    ANDE    2013-2014
Membership      5,000    ASTA    Document Translation      1,167    Bank of NY
Mellon    Fund Administration      52,500    Bank of NY Mellon    Bank fees     
8,959    Board of Managers    Board Wages      157,500    Board of Managers   
Board Meeting      32,117    Credit Cards    Travel - Dead deal costs     
62,987    Deloitte & Touche    Audit      132,064    Deloitte & Touche    Tax
services      2,477    DST Systems, Inc.    Transfer Agent      116,794    Emtek
Solutions, LLC    PAES/TAS      7,875    Federal Agent    PAES/TAS      12,750
   Greenberg Traurig    Legal Services      143,241    IDB Bank    Due Diligence
     50,000    iUVO Talent    PAES/TAS      12,318    Josh Zuckerwise    Travel
expenses      4,023    Legatum Global Development Limited    PAES/TAS     
292,500    Lewis Kopp    Expense reimbursement      14,348    Maples and Calder
   Legal Services      4,929    MF Analytics    PAES/TAS      65,159   
PathNorth    2013 Core Membership      4,167    Paul Sanford    Travel expenses
     5,212    Payroll    PAES/TAS      150,091    Robert Mora    PAES/TAS     
97,791    Rothstein Kass    SOX Implementation/Compliance      58,001    RR
Donnelley    10-Q & 8-K Processing      33,534    Spolin Cohen    Legal Services
     30,818    State of California    Franchise fees      1,695    State of
Delaware    Franchise fees      250    Steve Napleton    Travel expenses     
8,979    Tanir Helayel    PAES/TAS      6,779    Trilinc Advisors, LLC   
Copies, postage and miscellaneous      3,909    Trilinc Advisors, LLC    eFront
     15,751    Trilinc Advisors, LLC    Management fees      66,726    Trilinc
Advisors, LLC    Incentive fees      39,450    Troy Wiseman    Expense
reimbursement      9,701    Trustees of Tufts College    PAES/TAS      18,150   
Various    PAES/TAS      14,601    Willis    Fund Insurance      38,700         

 

 

        $ 1,784,623         

 

 

 